Appeal by defendant from an order of the County Court, Kings County, dated April 4, 1960, denying, without a hearing, his c.oram nobis application to vacate a judgment of said court rendered August 7, 1958, convicting him, on his plea of guilty, of robbery in the second degree, unarmed, and sentencing him, as a second felony offender, to a term of 10 to 20 years. Under an indictment (No. 793-1958) charging the crime of robbery in the first degree, grand larceny, and assault, defendant pleaded guilty to the crime of robbery in the second degree, unarmed; and, under the court’s direction, such plea disposed of: (1) the charges in another indictment (No. 951-1958) accusing defendant of the crimes of robbery, grand larceny, and assault committed upon another person; and (2) all other known or pending charges against defendant other than homicide. Defendant contends that he was induced to plead guilty, as aforesaid, by reason of the advice of his own counsel (eoncededly erroneous) that he was in danger of being adjudged a fourth felony offender. Although defendant contends that the District Attorney should have known of such erroneous legal advice, there is no factual basis for such contention. Order affirmed. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.